Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 and 7-20 are objected to because of the following informalities: 
Claim 1, line 4 “comprising a” should read “comprising: a”.
claim 1, line 8 “or other abutment” should read “or another abutment”.
Claim 1, line 9-10 “such downward force” should read “such a downward force”.
Claim 1, line 10 “the spring-bias” should read “a spring bias”.
Claim 1, line 12 “L-bolt accessible” should read “L-bolt is accessible”.
Claims 2-5, “the locking system” should read “the shielded locking system”.
Claims 2-5, “claim 1 wherein” should read “claim 1, wherein”.
Claim 7 and 10, “claim 6 wherein” should read “claim 6, wherein”.
Claims 7-11, “the locking system” should read “the shielded self-latching locking system”.
Claim 8-9 and 11, “claim 7 wherein” should read “claim 7, wherein”.
Claim 9, line 14 “the guide frame” should read “a guide frame”.
Claim 12, line 22 “including” should read “enclosure assembly including” should read “enclosure assembly, including:”.
Claim 12 line 6-7 “controlling spring-biased travel” should read “controlling the spring-biased travel”.
Claim 12, line 16 “an underside of the lid” should read “said underside of the lid”.
Claim 12, pg. 20, line 18-19 “the guide frame” should read “a guide frame”.
Claim 12, pg. 21, line 6 “slotted housing” should read “slotted structure”.
Claim 12, pg. 21, line 6 “snap-action” should read “snap-locking action”.
Claim 12, pg. 21, line 8 “locked position retracting” should read “locked position retracts”.
Claims 13—20, “the enclosure assembly” should read “the equipment enclosure assembly”.
Claim 13, 16 and 20, “claim 12 wherein” should read “claim 12, wherein”.
Claim 14-15 and 17, “claim 13 wherein” should read “claim 13, wherein”.
Claim 18, line 26 “claim 12 in which” should read “claim 12, in which”.
Claim 19, line 4 “claim 18 in which” should read “claim 18, in which”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, line 15-17: the phrase “the slide member adapted to slide within the cover […] to a retracted position from the latch contacting the abutment with a downward force, when the lid is forced down over the opening in the enclosure” is unclear in light of the disclosed specification and poses a confusing sentence structure. It is the understanding of the examiner that latch 42 of slide member 40 (or 214) is retracted due to the push of the stationary rim 100 against the tapered edge 108  (or 218 ) when the lid 22 is forced by a downward force (fig. 17; vertical downward pointing arrow) such as a foot pressure exerted against the top of the lid 22 which in turn causes the slide member 40 (or 214) to compress the spring member 44 (or 222) as it slides in the guide frame 26  (or channel 212 of cover 202) towards the rear wall 50 (or 210) and into the retracted position of fig. 17 (para. 3-5, 7, 23-24, 49-51, and 54). Taking in account that parts 202, 212, 210, 214, 218, 222 are parts of the alternative embodiment shown in figs, 20-23. Clarification is required. For the propose of examination, the examiner interprets the limitation as “the slide member adapted to slide within the cover […] to a retracted position due to the latch contacting the abutment when the lid is forced down over the opening of the enclosure due to the downward force applied to the top of the lid.”  

Claims 7-11 are rejected due to their dependency on rejected claim 6.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12- 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jean-Jacques Daniel Ghislain Debuchy (WO-2017203148-A1) hereinafter Debuchy,

Regarding claim 12, 
An equipment enclosure assembly (figs. 1 and 2) including 

a hollow enclosure (manhole corresponds to an enclosure), a lid (1) for removably closing a top of the enclosure (space enclosed by frame 2), and a shielded locking assembly (Fig. 1-7; locking and unlocking device 5) for securely locking the lid to an opening in the enclosure (manhole access opening), in which the enclosure has a locking surface (fig. 4; the surface of striker 12 that is above the beveled end 11b and under surface 2n) positioned adjacent a rim (a face of a protruding part of the frame 2 located above the striker 12) or 25abutment on an inside wall (2) of the enclosure, the shielded locking assembly positioned adjacent an-19- 113144568.11199958 (402251)edge of the lid (the portion of the manhole cover 1 where the beveled end 11b bridges over into striker 12 to lock and unlock the assembly) for cooperating with the locking surface inside the enclosure, 

the shielded locking assembly comprising: 

5a self-latching slide member (11) slidably disposed in a cover (15 and 16 collectively) secured to an underside of the lid (figs. 2 and 4-6; bottom side of manhole cover 1); 

a resilient biasing spring member (14) engaging the slide member for controlling spring-biased travel of the slide member toward and away from the locking surface [figs. 4 and 7; elastic return member 14 keeps pushing at the latch bolt 11 to protrude out of housing 13 (parts 15,16)],


a latch (11b) carried on the slide member and adapted to contact the rim or abutment on the enclosure (figs. 2-7; beveled end 11b contacts the surface of frame 2 above striker 12) from a downward force (force exerted by an operator to tilt the manhole cover 1 back onto its frame 2), applied to the lid being positioned in the opening of the 10enclosure, the latch retracting the slide member against the spring-bias as the latch travels over the rim or abutment in response to the downward contact force applied to the rim or abutment (latch bolt 11 compresses elastic member 14 as the beveled end 11b being pushed at by the surfaces of frame 2 extending above striker 12), followed by snap-locking the latch into spring-biased engagement with the locking surface below the rim or abutment for locking the lid to the opening in the enclosure (fig. 4; latch bolt 11 immediately slides to engage striker 12 in a locked position by the sudden extension of the compressed return member 14); 

an L-bolt (10) rotatably disposed in the lid (fig4; rotor 10 extends through the manhole cover 1), the L-bolt rotatable between an unlocked position and a locked position (rotor 10 can turn between a withdrawal position and an engaged position); 

a slotted structure (26) affixed to an underside of the lid (fig. 4), the slotted structure projecting downwardly away from the underside of the lid to a downwardly facing opening on the slotted structure (fig. 4; the opening of central bore 27 facing hole 24 of latch bolt 11) which is spaced below the lid and positioned adjacent the locking surface and adjacent the guide frame (as shown in figs. 2 and 5-6 and the annotated figure of fig. 7; above;  central bore 27 opens into the guide frame structure which is a collective of the two opposing vertical walls of branches 19 and the bottom wall 18),

the L-bolt extending through a passage in the lid and in the slotted structure (fig. 4; the space enclosed inside the cylindrical drum 26 where rotor 10 passes through) to the 20underside of the lid;

the L-bolt having 
(1) a right angle leg (25) protruding below the bottom of the slotted structure (fig. 5 and 7); and 
(2) a position-adjusting device (10b) exposed to an upper surface of the lid (fig. 4; flat wall 1a of the top side of manhole cover 1 where rotor end 10b is operated via hole 4); 

a separate locking piece (34) inserted into the passage in the slotted structure and positioned around the L-bolt to prevent removal of the L-bolt from the exterior of the lid once the L-bolt is 25positioned in the passage through the slotted structure (figs. 4 and 7; closure cap 34 is placed on rotor 10 inside the cylindrical barrel 26),

113144568.11199958 (402251)the right angle leg of the L-bolt coupled to the slide member so that sliding travel of the slide member causes rotation of the L-bolt (figs. 4 and 7; cam 25 rotates in response to the sliding movement of latch bolt 11 due to the coupling between faces 24a ,25b, and cam 25a),

5the cover guiding spring-biased axial travel of the slide member in unison with rotation of the L-bolt in the slotted housing (figs. 4 and 7; latch bolt 11 slides along flat bottom wall 18 in between parts 15,16 in response to rotation of rotor 10) the snap-action of the latch engaging the locking surface in the enclosure causing the L-bolt to rotate to a spring-biased locked position (fig. 4; engaged position), rotation of the L-bolt in a direction away  from the locked position (withdrawal position) retracting the slide member against the spring-bias to allow removal of the lid from the enclosure (turning end part 10b disengages the beveled end 11b from striker 12 to open manhole cover 1).

Regarding claim 13, 
The enclosure assembly of claim 12 wherein the cover includes a rib wall (21) for engaging an end of the spring member (end of elastic member 14 that connects to plate 21) in the slide member (figs. 4 and 7).  
Regarding claim 14,
The enclosure assembly of claim 13 wherein the cover has a flange portion (18) for positioning over the leg portion of the L-bolt (figs. 4-7; flat bottom 18 covers cam 25 of rotor 10).

Regarding claim 15, 
The enclosure assembly of claim 13 wherein the cover further shields fasteners (the material of parts 15 and 16 surrounds screws 16a and 17) for attaching the cover to the lid (figs. 2 and 5-7).

Regarding claim 16,
The enclosure assembly of claim 12 wherein the cover has an open end (the end of the collective made of parts 15, 16 where the beveled end 11b slides out to latch into striker 12) for passage of the latch to engage the abutment on the inside of the enclosure (figs. 4 and 7).

Regarding claim 17,
The enclosure assembly of claim 13 wherein the slide member has a channel (as shown in the annotated figure of fig. 7, above; the U-shaped space enclosed in between the two flat longitudinal branches 19 and bottom wall 18) for receipt of the spring member (fig. 4 and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Jacques Daniel Ghislain Debuchy (WO-2017203148-A1) hereinafter Debuchy, in view of Jeff Antonucci et al. (US-7146831-B2) hereinafter Antonucci


Regarding claim 1,
While Debuchy teaches a shielded locking system (Fig. 1-7; locking and unlocking device 5) for securely closing a lid (1) on an enclosure (manhole), comprising 

a 5spring-biased slide member (11) positioned within a cover (15 and 16 collectively) on an underside of the lid (figs. 2 and 4-6; bottom side of manhole cover 1); 

But Debuchy fails to teach a non-conductive cover, wherein the cover shields the locking system from electrical conductivity from within the enclosure

Antonucci teaches a non-conductive cover (Col. 2, line 20-24; Col. 6, line 63-67; a housing 3 formed from electrically nonconductive or electrically insulated material such as plastic), wherein in the cover shields the locking system from electrical conductivity from within the enclosure (Col. 2, line 20-24; the lock plug of the slide latch is totally enclosed by housing 3 and does not present an electrical safety hazard)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention that is disclosed by Debuchy, by incorporating a cover that is manufactured from electrically nonconductive or electrically insulated material as taught by Antonucci because a cover that is made of electrically nonconductive or electrically insulated material such as plastic is a marketable feature that is known for preventing electrical safety hazards, durable, low cost, corrosion resistant, and easy to manufacture into appealing shapes and various designs.

an L-bolt (10) having a leg (25) portion thereof coupled to the slide member (figs. 4 and 7); 

the L-bolt having an elongated shaft portion (10b) thereof rotatable in a slotted housing (26) that securely retains the L-bolt under the lid (figs. 3-4 and 7); 

the slide member having a latch portion (11b) thereof adapted to engage a rim (a face of a protruding part of the frame 2 located above the striker 12) or other abutment on an inside of the enclosure (figs. 1-4; the interior region of the manhole that is enclosed by wall 2a of frame 2) when the lid is forced down over an opening in the enclosure (manhole access opening), such 10downward force on the lid (force exerted by an operator to tilt the manhole cover 1 back onto its frame 2), progressively causing the latch to retract against the spring-bias (latch 11 compresses elastic member 14 as the beveled end 11b hits a face of a protruding part of the frame 2 located above striker 12), from contact with the rim or abutment, and then snap the latch into a spring-biased locking position (fig. 4; Automatically engage latch 11 in its locked position inside striker 12) under the rim or abutment; 

the shaft portion of the L-bolt accessible from the exterior of the lid for rotating the L-bolt (figs. 1, 4, and 7; end part 10b of rotor 10 can be turned by the operator via hole 4) to retract the latch against the spring-bias and from its locking position sufficiently for removing the lid from the enclosure (rotating end part 10b disengages the beveled end 11b from striker 12 to open manhole cover 1)

the non-conductive cover having a channel (as shown in the annotated figure of fig. 7, below; the U-shaped space enclosed in between the two flat longitudinal branches 19 and bottom wall 18)) for 15receipt of and guiding travel of the spring-biased slide member (houses and guides the sliding movement of latch bolt 11 along bottom wall 18).

    PNG
    media_image1.png
    697
    521
    media_image1.png
    Greyscale

Regarding claim 2, 
Debuchy as modified above teaches the locking system of claim 1 wherein the cover includes a rib wall (21) for engaging an end of a spring (end of elastic member 14 that connects to plate 21) in the slide member (figs. 4 and 7).

Regarding claim 3, 
Debuchy as modified above teaches the locking system of claim 1 wherein the cover has a flange portion (18) for positioning over the leg portion of the L-bolt (figs. 4-7; flat bottom 18 covers cam 25 of rotor 10).
Regarding claim 4, 
Debuchy as modified above teaches the locking system of claim 1 wherein the cover further shields fasteners (the material of parts 15 and 16 surrounds screws 16a and 17) for attaching the locking system to the lid (figs. 2 and 5-7).

Regarding claim 5, 
Debuchy as modified above teaches the locking system of claim 1 wherein the cover has an open end (the end of the collective made of parts 15, 16 where the beveled end 11b slides out to latch into striker 12) for passage of the latch to engage the rim or other abutment on the inside of the enclosure (figs. 4 and 7).

Regarding claim 6
While Debuchy teaches a shielded self-latching locking system (Fig. 1-7; locking and unlocking device 5) for securely closing a lid (1) on an enclosure (manhole), comprising: 

a cover (15 and 16 collectively) secured to an underside of the lid (figs. 2 and 4-6; bottom side of manhole cover 1); 

But Debuchy fails to teach a non-conductive cover

Antonucci teaches a non-conductive cover (Col. 2, line 20-24; Col. 6, line 63-67; a housing 3 formed from electrically nonconductive or electrically insulated material such as plastic),

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention that is disclosed by Debuchy, by incorporating a cover that is manufactured from electrically nonconductive or electrically insulated material as taught by Antonucci because a cover that is made of electrically nonconductive or electrically insulated material such as plastic is a marketable feature that is known for preventing electrical safety hazards, durable, low cost, corrosion resistant, and easy to manufacture into appealing shapes and various designs.
a slide member (11) disposed within the cover (figs. 4 and 7), the slide member having a latch portion (11b) thereof 10positioned to engage an abutment (a face of a protruding part of the frame 2 located above the striker 12) located on an inside of the enclosure (figs. 1-4; the interior region of the manhole that is enclosed by wall 2a of frame 2) when the lid is forced down over an opening in the enclosure (manhole access opening); 

a resilient spring member (14) disposed in the slide member (figs. 4 and 7; latch bolt 11 houses the elastic return member 14); 

the spring member normally biasing the latch to an extended position (latch bolt 11 is pushed into its protruding position) adapted for contact with the abutment on the enclosure (beveled end 11b is pushed to contact a face of a protruding part of the frame 2 located above the striker 12 as the manhole cover 1 is pivoted back from its open position to close the manhole), 

15the slide member adapted to slide within the cover (latch bolt 11 slides in the U-shaped channel enclosed in between the walls of the two flat longitudinal branches 19 and bottom wall 18), against the bias of the spring member, to a retracted position [latch bolt 11 is pushed to displace partially back into the collective  of parts 15,16] from the latch contacting the abutment with a downward force (force exerted by an operator to tilt the manhole cover 1 back onto its frame 2), when the lid is forced down over the opening in the enclosure, 

the slide member adapted to move with a snap-action (fig. 4; the immediate sliding of latch bolt 11 due to the sudden extension of the compressed return member 14) to the extended position, under the bias of the spring member, when said downward force causes the latch to bypass and release from 20contact with the abutment on the enclosure (the beveled end 11b extends back into its locked position inside striker 12 once cleared from the rim/abutment of frame 2 above striker 12); 

the latch in said extended position being retained in a locking position (fig. 4; latch bolt 11 locked in the engaged position) beneath the abutment via the bias of the spring member (fig. 4); and 

an L-bolt (10) having a shaft portion (10b) thereof positioned in the lid adjacent the slide member and a leg portion (25) thereof coupled to the slide member between the spring member and the latch (figs. 4 and 7), 
25the cover guiding spring-biased axial travel of the slide member between the extended and retracted positions, in unison with rotation of the shaft portion of the L-bolt (figs. 4 and 7; latch bolt 11 slides along flat bottom wall 18 in between parts 15,16 in response to rotation of rotor 10),
-18-113144568.11199958 (402251)the shaft portion of the L-bolt accessible from the exterior of the lid for rotating the L-bolt (figs. 1, 4, and 7; end part 10b of rotor 10 can be turned by the operator via hole 4) to retract the latch from the locking position and against the spring-bias sufficiently for removing 5the lid from the enclosure (rotating end part 10b disengages the beveled end 11b from striker 12 to open manhole cover 1).

Regarding claim 7, 
Debuchy as modified above teaches the locking system of claim 6 wherein the cover includes a rib wall (21) for engaging an end of the spring member (end of elastic member 14 that connects to plate 21) in the slide member (figs. 4 and 7).

Regarding claim 8, 
Debuchy as modified above teaches the locking system of claim 7 wherein the cover has a flange portion (18) for positioning over the leg portion of the L-bolt (figs. 4-7; flat bottom 18 covers cam 25 of rotor 10).

Regarding claim 9,
Debuchy as modified above teaches the locking system of claim 7 wherein the cover further shields fasteners (the material of parts 15 and 16 surrounds screws 16a and 17) for attaching the guide frame (as shown in figs. 2 and 5-6 and the annotated figure of fig. 7; above; the Guide frame structure includes the two opposing vertical walls of branches 19 and the bottom wall 18) to the lid (figs. 2 and 5-6).

Regarding claim 10,
Debuchy as modified above teaches the locking system of claim 6 wherein the cover has an open end (the end of the collective made of parts 15, 16 where the beveled end 11b slides out to latch into striker 12) for passage of the latch to engage the abutment on the inside of the enclosure (figs. 4 and 7).

Regarding claim 11, 
Debuchy as modified above teaches the locking system of claim 7 wherein the slide member has a channel (as shown in the annotated figure of fig. 7, above; the U-shaped space enclosed in between the two flat longitudinal branches 19 and bottom wall 18) for receipt of 20the spring member (fig. 4).



Regarding claim 20, 
While Debuchy teaches the enclosure assembly of claim 12. But Debuchy fails to teach the cover is non-conductive.

Antonucci teaches the cover is non-conductive (Col. 2, line 20-24; Col. 6, line 63-67; a housing 3 formed from electrically nonconductive or electrically insulated material such as plastic),

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention that is disclosed by Debuchy, by incorporating a cover that is manufactured from electrically nonconductive or electrically insulated material as taught by Antonucci because a cover that is made of electrically nonconductive or electrically insulated material such as plastic is a marketable feature that is known for preventing electrical safety hazards, durable, low cost, corrosion resistant, and easy to manufacture into appealing shapes and various designs.


Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Jacques Daniel Ghislain Debuchy (WO-2017203148-A1) hereinafter Debuchy, in view of Edward J. Burke (US-8220298-B2) hereinafter Burke,

Regarding claim 18, 
While Debuchy teaches the enclosure assembly of claim 12. But Debuchy fails to teach the enclosure is a utility vault.

Burke teaches a utility vault (figs. 1 and 15-19; Col. 3, line 20-23; the lid is adapted for closing and locking enclosures such as a grade level box used to contain cable TV equipment, data transmission lines, telephone Switching equipment)

One of ordinary skill in the art at the time the invention was made would understand that the manhole enclosure that is closed by a manhole cover as disclosed by Debuchy is capable of being used as a grade level box as taught by Burke.


Regarding claim 19,
The enclosure assembly of claim 18 in which the utility vault contains underground 5communications equipment (Col. 3, line 20-23; a grade level box used to contain underground cable TV equipment or underground data transmission lines or underground telephone switching equipment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
David E. Monk et al. (US-5433588-A) teaches a peristaltic pump including a rotor, rollers, a flexible tube, a cover with tangs, and a front panel with recesses, where each recess is made of portions of different widths. the invention offers a simple design with minimum amount of parts that are inexpensive to manufacture and where the flexible tube can be easily replaced.
Tina Thompson et al. (US-20080213043-A1) teaches a pick hole guard for manhole covers that are used to cover underground utility systems, such as telephone, electric, gas and sewage systems. The invention includes a base, a biasing member, and a guard member. The invention can be made from steel, aluminum, nylon, or plastic or any other material and offers movable guard members that prevents the disposal of undesirable and dangerous waste products into the pick holes.
Michael Havard (EP-2543800-A1) teaches a device for locking and unlocking manhole covers for underground networks. The invention includes a sliding bolt, covering element, a striker, and a key. The invention offers a simple locking mechanism that can be easily unlocked using a key.
Russell E. Albright (US-4966422-A) teaches a latch mechanism for locking furniture drawers including a plastic housing, a plastic latch, and a coil spring. The invention is a simple design, low-cost, and can be manufactured via injection molding techniques.
Albert L. Pelcin (US-2642300-A) teaches a vehicle door lock a flange, a hollow guide member, a handle, rivets and bolts, and a bolt. The invention offers an improved flush lock of a unitary construction that incorporates less parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /K.R.F/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675